DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims in Consideration
Claims 1-20 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/2021 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20140298210 A1, published: 10/2/2014), in view of Ledet (US 9160806 B1, published: 10/13/2015).
Claim 1:  Park teaches a computer system, comprising: one or more computer-readable memories storing program instructions (memory unit 506, which comprises a non-transitory machine readable medium, stores a program [Park, 0070, FIG. 5]); and one or more processors (controller 500, which includes a processor or microprocessor [Park, 0070, FIG. 5])
rendering a user interface (FIG. 4 shows an example of a group chat window for providing a private chat in a group chat [Park, 0054]), the user interface comprising: a first communication user interface element displayed on a first device in association with a first chat session, wherein the first chat session is between a user of the first device and a user of a second device (a group chat window 400 shown in FIG. 4 shows an embodiment in which the private chat is also progressing during the group chat, while the group chat is progressing according to the embodiment of the present invention, in the messenger service [Park, 0054]),
wherein the first communication user interface element allows a first communication to be transmitted from the first device to the second device when a transmission user interface element is selected (when the chat participant 1 desires to send a message only to a specific group chat counterpart, for example, only the chat participant 4 of the chat participants 2 to 4, while participating in the group chat through the group chat window 400, the chat participant 1 selects the chat participant 4 as a private chat participant [Park, 0061]; Examiner's Note: wherein chat participant 1 selects participant 4); and
a second communication user interface element displayed on the first device in association with a second chat session, wherein the second chat session is between the user of the first device and a user of a third device, wherein the second communication user interface element allows the first communication to be transmitted from the first device to the third device when the transmission user interface element is selected (when the chat participant 1 desires to send a message only to a specific group chat counterpart, for example, only the chat participant 4 of the chat participants 2 to 4, while participating in the group chat through the group chat window 400, the chat participant 1 selects the chat participant 4 as a private chat participant. In an embodiment of the present invention, a selection of the private chat participant may be performed, by selecting the at least one identification information included in any one of the chat logs of the chat participant desired to participate in the private chat, of the group chat counterparts. For example, when the identification information is clicked, the identification information may be selected [Park, 0061]; Examiner's Note: wherein chat participant 1 selects another participant such as 2 or 3).

Park does not teach wherein the first communication user interface element, when in a first state, allows a first communication to be transmitted from the first device to the second device when a transmission user interface element is selected, and wherein the first communication user interface element, when in a second state, restricts the first communication from being transmitted from the first device to the second device when the transmission user interface element is selected; wherein the second communication user interface element, when in the first state, allows the first communication to be transmitted from the first device to the third device when the transmission user interface element is selected, and wherein the second communication user interface element, when in the second state, restricts the first communication from being transmitted from the first device to the third device when the transmission user interface element is selected.
However, Ledet
wherein the first communication user interface element, when in a first state, allows a first communication to be transmitted from the first device to the second device when a transmission user interface element is selected (transmitting the message to the subset of the plurality of data recipients, at operation 910 [Ledet, 11:54-55]; Examiner's Note: only sending to determined recipients, at their respective devices), and
wherein the first communication user interface element, when in a second state, restricts the first communication from being transmitted from the first device to the second device when the transmission user interface element is selected (determining that only a subset of the plurality of data recipients are configured to receive the message based on the determined category, at operation 908 [Ledet, 11:51-53]; Examiner's Note: only sending to determined recipients, at their respective devices, while not sending to recipients that do not match the determined category);
wherein the second communication user interface element, when in the first state, allows the first communication to be transmitted from the first device to the third device when the transmission user interface element is selected (transmitting the message to the subset of the plurality of data recipients, at operation 910 [Ledet, 11:54-55]; Examiner's Note: only sending to determined recipients, at their respective devices), and
wherein the second communication user interface element, when in the second state, restricts the first communication from being transmitted from the first device to the third device when the transmission user interface element is selected (one example method of operation may provide a method of transmitting a message to a plurality of data recipients subscribed to receive information from a leader. The method may include transmitting a message intended for the plurality of data recipients, at operation 902, analyzing content of the message to determine a category corresponding to the content, at operation 904, matching the message with the category, at operation 906, determining that only a subset of the plurality of data recipients are configured to receive the message based on the determined category, at operation 908 and transmitting the message to the subset of the plurality of data recipients, at operation 910 [Ledet, 11:44-55]; Examiner's Note: only sending to determined recipients, at their respective devices, while not sending to recipients that do not match the determined category).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the multi-party chat application of Park to include the multi-party chat that selectively allows or restricts communication feature of Ledet.
One would have been motivated to make this modification, in view of communicating with multiple participants, allows the user to select which of those participants should be grouped together for allowed communication and who should be grouped so as to restrict communication.  This would be useful for large organizations that have mass communications that need to be distributed based on group, or restricted due to group or need to prevent access.  Such would improve security and make it easier to delegate groups for mass communication/restriction.

Claim 2:  The combination of Park and Ledet, teaches the computer system of claim 1.  Ledet further teaches wherein the user interface further comprises a third communication user interface element displayed on the first device, wherein the third communication user interface element, when in the first state, allows a second communication to be transmitted from the second device to the third device, and wherein the third communication user interface element, when in the second state, restricts the second communication from being transmitted from the second device to the third device (one example method of operation may provide a method of transmitting a message to a plurality of data recipients subscribed to receive information from a leader. The method may include transmitting a message intended for the plurality of data recipients, at operation 902, analyzing content of the message to determine a category corresponding to the content, at operation 904, matching the message with the category, at operation 906, determining that only a subset of the plurality of data recipients are configured to receive the message based on the determined category, at operation 908 and transmitting the message to the subset of the plurality of data recipients, at operation 910 [Ledet, 11:44-55]; Examiner's Note: merely specifying different recipients and senders does not differentiate the function of sending to some participants while restricting others.  This will apply even to device and user 100).
 
Claim 3:  The combination of Park and Ledet, teaches the computer system of claim 1.  Park further teaches wherein the first communication user interface element, when in the first state, provides an indication to a first application to transmit the first communication to the second device (when the chat participant 1 desires to send a message only to a specific group chat counterpart, for example, only the chat participant 4 of the chat participants 2 to 4, while participating in the group chat through the group chat window 400, the chat participant 1 selects the chat participant 4 as a private chat participant. In an embodiment of the present invention, a selection of the private chat participant may be performed, by selecting the at least one identification information included in any one of the chat logs of the chat participant desired to participate in the private chat, of the group chat counterparts. For example, when the identification information is clicked, the identification information may be selected [Park, 0061]).
 
Claim 4:  The combination of Park and Ledet, teaches the computer system of claim 1.  Ledet further teaches wherein the first communication user interface element, when in the second state, provides an indication to a first application to not perform a transmission of the first communication to the second device (one example method of operation may provide a method of transmitting a message to a plurality of data recipients subscribed to receive information from a leader. The method may include transmitting a message intended for the plurality of data recipients, at operation 902, analyzing content of the message to determine a category corresponding to the content, at operation 904, matching the message with the category, at operation 906, determining that only a subset of the plurality of data recipients are configured to receive the message based on the determined category, at operation 908 and transmitting the message to the subset of the plurality of data recipients, at operation 910 [Ledet, 11:44-55]; Examiner's Note: not transmitting to those determined not to receive the message).

Claim 5:  The combination of Park and Ledet, teaches the computer system of claim 1.  Ledet further teaches wherein the first communication user interface element, when in the second state, provides an indication to a second application to intercept a transmission of the first communication (one example method of operation may provide a method of transmitting a message to a plurality of data recipients subscribed to receive information from a leader. The method may include transmitting a message intended for the plurality of data recipients, at operation 902, analyzing content of the message to determine a category corresponding to the content, at operation 904, matching the message with the category, at operation 906, determining that only a subset of the plurality of data recipients are configured to receive the message based on the determined category, at operation 908 and transmitting the message to the subset of the plurality of data recipients, at operation 910 [Ledet, Col. 11, Ln. 44-55]; Examiner's Note: analysis of information is done before sending to other devices).
 
Claim 6:  The combination of Park and Ledet, teaches the computer system of claim 1.  Park further teaches wherein the user interface further comprises a chat window that is capable of displaying input from the user of the first device (FIG. 4 shows the embodiment in which the chat logs of the chat participant 1 are arranged on a right side of the chat log window 402, the chat logs of the chat participants 2 to 4 are arranged on a left side of the chat log window 402 [Park, 0058]).
 
Claim 7:  The combination of Park and Ledet, teaches the computer system of claim 6.  Ledet further teaches wherein the first communication user interface element is in the second state based on a determining that an input in the chat window does not correspond with the first chat session (the method may include transmitting a message intended for the plurality of data recipients, at operation 902, analyzing content of the message to determine a category corresponding to the content, at operation 904, matching the message with the category, at operation 906, determining that only a subset of the plurality of data recipients are configured to receive the message based on the determined category, at operation 908 and transmitting the message to the subset of the plurality of data recipients, at operation 910 [Ledet, 11:46-55]).

Claim 8:  Park teaches a method, comprising: rendering a user interface (FIG. 4 shows an example of a group chat window for providing a private chat in a group chat [Park, 0054]), the user interface comprising:
a first communication user interface element displayed on a first device in association with a first chat session, wherein the first chat session is between a user of the first device and a user of a second device (a group chat window 400 shown in FIG. 4 shows an embodiment in which the private chat is also progressing during the group chat, while the group chat is progressing according to the embodiment of the present invention, in the messenger service [Park, 0054]),
wherein the first communication user interface element allows a first communication to be transmitted from the first device to the second device when a transmission user interface element is selected (when the chat participant 1 desires to send a message only to a specific group chat counterpart, for example, only the chat participant 4 of the chat participants 2 to 4, while participating in the group chat through the group chat window 400, the chat participant 1 selects the chat participant 4 as a private chat participant [Park, 0061]; Examiner's Note: wherein chat participant 1 selects participant 4); and
a second communication user interface element displayed on the first device in association with a second chat session, wherein the second chat session is between the user of the first device and a user of a third device, wherein the second communication user interface element allows the first communication to be transmitted from the first device to the third device when the transmission user interface element is selected, and wherein the second communication user interface element (when the chat participant 1 desires to send a message only to a specific group chat counterpart, for example, only the chat participant 4 of the chat participants 2 to 4, while participating in the group chat through the group chat window 400, the chat participant 1 selects the chat participant 4 as a private chat participant. In an embodiment of the present invention, a selection of the private chat participant may be performed, by selecting the at least one identification information included in any one of the chat logs of the chat participant desired to participate in the private chat, of the group chat counterparts. For example, when the identification information is clicked, the identification information may be selected [Park, 0061]; Examiner's Note: wherein chat participant 1 selects another participant such as 2 or 3).

Park does not teach wherein the first communication user interface element, when in a first state, allows a first communication to be transmitted from the first device to the second device when a transmission user interface element is selected, and wherein the first 
However, Ledet teaches
wherein the first communication user interface element, when in a first state, allows a first communication to be transmitted from the first device to the second device when a transmission user interface element is selected (transmitting the message to the subset of the plurality of data recipients, at operation 910 [Ledet, 11:54-55]; Examiner's Note: only sending to determined recipients, at their respective devices), and
wherein the first communication user interface element, when in a second state, restricts the first communication from being transmitted from the first device to the second device when the transmission user interface element is selected (determining that only a subset of the plurality of data recipients are configured to receive the message based on the determined category, at operation 908 [Ledet, 11:51-53]; Examiner's Note: only sending to determined recipients, at their respective devices, while not sending to recipients that do not match the determined category);
wherein the second communication user interface element, when in the first state, allows the first communication to be transmitted from the first device to the third (transmitting the message to the subset of the plurality of data recipients, at operation 910 [Ledet, 11:54-55]; Examiner's Note: only sending to determined recipients, at their respective devices), and
wherein the second communication user interface element, when in the second state, restricts the first communication from being transmitted from the first device to the third device when the transmission user interface element is selected (one example method of operation may provide a method of transmitting a message to a plurality of data recipients subscribed to receive information from a leader. The method may include transmitting a message intended for the plurality of data recipients, at operation 902, analyzing content of the message to determine a category corresponding to the content, at operation 904, matching the message with the category, at operation 906, determining that only a subset of the plurality of data recipients are configured to receive the message based on the determined category, at operation 908 and transmitting the message to the subset of the plurality of data recipients, at operation 910 [Ledet, 11:44-55]; Examiner's Note: only sending to determined recipients, at their respective devices, while not sending to recipients that do not match the determined category).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the multi-party chat application of Park to include the multi-party chat that selectively allows or restricts communication feature of Ledet.
One would have been motivated to make this modification, in view of communicating with multiple participants, allows the user to select which of those participants should be grouped together for allowed communication and who should be grouped so as to restrict 

Claim 9:  The combination of Park and Ledet, teaches the method of claim 8.  Ledet further teaches wherein the user interface further comprises a third communication user interface element displayed on the first device, wherein the third communication user interface element, when in the first state, allows a second communication to be transmitted from the second device to the third device, and wherein the third communication user interface element, when in the second state, restricts the second communication from being transmitted from the second device to the third device (one example method of operation may provide a method of transmitting a message to a plurality of data recipients subscribed to receive information from a leader. The method may include transmitting a message intended for the plurality of data recipients, at operation 902, analyzing content of the message to determine a category corresponding to the content, at operation 904, matching the message with the category, at operation 906, determining that only a subset of the plurality of data recipients are configured to receive the message based on the determined category, at operation 908 and transmitting the message to the subset of the plurality of data recipients, at operation 910 [Ledet, 11:44-55]; Examiner's Note: merely specifying different recipients and senders does not differentiate the function of sending to some participants while restricting others.  This will apply even to device and user 100).
 
Claim 10:  The combination of Park and Ledet, teaches the method of claim 8.  Park further teaches wherein the first communication user interface element, when in the first state, provides an indication to a first application to transmit the first communication to the second device (when the chat participant 1 desires to send a message only to a specific group chat counterpart, for example, only the chat participant 4 of the chat participants 2 to 4, while participating in the group chat through the group chat window 400, the chat participant 1 selects the chat participant 4 as a private chat participant. In an embodiment of the present invention, a selection of the private chat participant may be performed, by selecting the at least one identification information included in any one of the chat logs of the chat participant desired to participate in the private chat, of the group chat counterparts. For example, when the identification information is clicked, the identification information may be selected [Park, 0061]).
 
Claim 11:  The combination of Park and Ledet, teaches the method of claim 8.  Ledet further teaches wherein the first communication user interface element, when in the second state, provides an indication to a first application to not perform a transmission of the first communication to the second device (one example method of operation may provide a method of transmitting a message to a plurality of data recipients subscribed to receive information from a leader. The method may include transmitting a message intended for the plurality of data recipients, at operation 902, analyzing content of the message to determine a category corresponding to the content, at operation 904, matching the message with the category, at operation 906, determining that only a subset of the plurality of data recipients are configured to receive the message based on the determined category, at operation 908 and transmitting the message to the subset of the plurality of data recipients, at operation 910 [Ledet, 11:44-55]; Examiner's Note: not transmitting to those determined not to receive the message).
 
Claim 12:  The combination of Park and Ledet, teaches the method of claim 8.  Ledet further teaches wherein the first communication user interface element, when in the second state, provides an indication to a second application to intercept a transmission of the first communication (one example method of operation may provide a method of transmitting a message to a plurality of data recipients subscribed to receive information from a leader. The method may include transmitting a message intended for the plurality of data recipients, at operation 902, analyzing content of the message to determine a category corresponding to the content, at operation 904, matching the message with the category, at operation 906, determining that only a subset of the plurality of data recipients are configured to receive the message based on the determined category, at operation 908 and transmitting the message to the subset of the plurality of data recipients, at operation 910 [Ledet, Col. 11, Ln. 44-55]; Examiner's Note: analysis of information is done before sending to other devices).
 
Claim 13:  The combination of Park and Ledet, teaches the method of claim 8.  Park further teaches wherein the user interface further comprises a chat window that is capable of displaying input from the user of the first device (FIG. 4 shows the embodiment in which the chat logs of the chat participant 1 are arranged on a right side of the chat log window 402, the chat logs of the chat participants 2 to 4 are arranged on a left side of the chat log window 402 [Park, 0058]).
 
Claim 14:  The combination of Park and Ledet, teaches the method of claim 13.  Ledet further teaches wherein the first communication user interface element is in the second state based on a determining that an input in the chat window does not correspond with the first chat session (the method may include transmitting a message intended for the plurality of data recipients, at operation 902, analyzing content of the message to determine a category corresponding to the content, at operation 904, matching the message with the category, at operation 906, determining that only a subset of the plurality of data recipients are configured to receive the message based on the determined category, at operation 908 and transmitting the message to the subset of the plurality of data recipients, at operation 910 [Ledet, 11:46-55]).

Claim 15:  Park teaches a non-transitory machine-readable medium having stored thereon machine-readable instructions (memory unit 506, which comprises a non-transitory machine readable medium, stores a program [Park, 0070, FIG. 5]) executable to cause a machine to perform operations comprising: rendering a user interface (FIG. 4 shows an example of a group chat window for providing a private chat in a group chat [Park, 0054]), the user interface comprising:
a first communication user interface element displayed on a first device in association with a first chat session, wherein the first chat session is between a user of the first device and a user of a second device (a group chat window 400 shown in FIG. 4 shows an embodiment in which the private chat is also progressing during the group chat, while the group chat is progressing according to the embodiment of the present invention, in the messenger service [Park, 0054]),
wherein the first communication user interface element allows a first communication to be transmitted from the first device to the second device when a transmission user interface element is selected (when the chat participant 1 desires to send a message only to a specific group chat counterpart, for example, only the chat participant 4 of the chat participants 2 to 4, while participating in the group chat through the group chat window 400, the chat participant 1 selects the chat participant 4 as a private chat participant [Park, 0061]; Examiner's Note: wherein chat participant 1 selects participant 4); and
a second communication user interface element displayed on the first device in association with a second chat session, wherein the second chat session is between the user of the first device and a user of a third device, wherein the second communication user interface element allows the first communication to be transmitted from the first device to the third device when the transmission user interface element is selected (when the chat participant 1 desires to send a message only to a specific group chat counterpart, for example, only the chat participant 4 of the chat participants 2 to 4, while participating in the group chat through the group chat window 400, the chat participant 1 selects the chat participant 4 as a private chat participant. In an embodiment of the present invention, a selection of the private chat participant may be performed, by selecting the at least one identification information included in any one of the chat logs of the chat participant desired to participate in the private chat, of the group chat counterparts. For example, when the identification information is clicked, the identification information may be selected [Park, 0061]; Examiner's Note: wherein chat participant 1 selects another participant such as 2 or 3).

Park does not teach wherein the first communication user interface element, when in a first state, allows a first communication to be transmitted from the first device to the second device when a transmission user interface element is selected, and wherein the first communication user interface element, when in a second state, restricts the first communication from being transmitted from the first device to the second device when the transmission user interface element is selected; wherein the second communication user interface element, when in the first state, allows the first communication to be transmitted from the first device to the third device when the transmission user interface element is selected, and wherein the second communication user interface element, when in the second state, restricts the first communication from being transmitted from the first device to the third device when the transmission user interface element is selected.
However, Ledet teaches
wherein the first communication user interface element, when in a first state, allows a first communication to be transmitted from the first device to the second device when a transmission user interface element is selected (transmitting the message to the subset of the plurality of data recipients, at operation 910 [Ledet, 11:54-55]; Examiner's Note: only sending to determined recipients, at their respective devices), and
wherein the first communication user interface element, when in a second state, restricts the first communication from being transmitted from the first device to the second device when the transmission user interface element is selected (determining that only a subset of the plurality of data recipients are configured to receive the message based on the determined category, at operation 908 [Ledet, 11:51-53]; Examiner's Note: only sending to determined recipients, at their respective devices, while not sending to recipients that do not match the determined category);
wherein the second communication user interface element, when in the first state, allows the first communication to be transmitted from the first device to the third device when the transmission user interface element is selected (transmitting the message to the subset of the plurality of data recipients, at operation 910 [Ledet, 11:54-55]; Examiner's Note: only sending to determined recipients, at their respective devices), and
wherein the second communication user interface element, when in the second state, restricts the first communication from being transmitted from the first device to the third device when the transmission user interface element is selected (one example method of operation may provide a method of transmitting a message to a plurality of data recipients subscribed to receive information from a leader. The method may include transmitting a message intended for the plurality of data recipients, at operation 902, analyzing content of the message to determine a category corresponding to the content, at operation 904, matching the message with the category, at operation 906, determining that only a subset of the plurality of data recipients are configured to receive the message based on the determined category, at operation 908 and transmitting the message to the subset of the plurality of data recipients, at operation 910 [Ledet, 11:44-55]; Examiner's Note: only sending to determined recipients, at their respective devices, while not sending to recipients that do not match the determined category).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the multi-party chat application of Park to include the multi-party chat that selectively allows or restricts communication feature of Ledet.
One would have been motivated to make this modification, in view of communicating with multiple participants, allows the user to select which of those participants should be grouped together for allowed communication and who should be grouped so as to restrict communication.  This would be useful for large organizations that have mass communications that need to be distributed based on group, or restricted due to group or need to prevent access.  Such would improve security and make it easier to delegate groups for mass communication/restriction.

Claim 16:  The combination of Park and Ledet, teaches the non-transitory machine-readable medium of claim 15.  Ledet further teaches wherein the user interface further comprises a third communication user interface element displayed on the first device, wherein the third communication user interface element, when in the first state, allows a second communication to be transmitted from the second device to the third device, and wherein the third communication user interface element, when in the second state, restricts the second communication from being transmitted from the second device to the third device (one example method of operation may provide a method of transmitting a message to a plurality of data recipients subscribed to receive information from a leader. The method may include transmitting a message intended for the plurality of data recipients, at operation 902, analyzing content of the message to determine a category corresponding to the content, at operation 904, matching the message with the category, at operation 906, determining that only a subset of the plurality of data recipients are configured to receive the message based on the determined category, at operation 908 and transmitting the message to the subset of the plurality of data recipients, at operation 910 [Ledet, 11:44-55]; Examiner's Note: merely specifying different recipients and senders does not differentiate the function of sending to some participants while restricting others.  This will apply even to device and user 100).
 
Claim 17:  The combination of Park and Ledet, teaches the non-transitory machine-readable medium of claim 15.  Park further teaches wherein the first communication user interface element, when in the first state, provides an indication to a first application to transmit the first communication to the second device (when the chat participant 1 desires to send a message only to a specific group chat counterpart, for example, only the chat participant 4 of the chat participants 2 to 4, while participating in the group chat through the group chat window 400, the chat participant 1 selects the chat participant 4 as a private chat participant. In an embodiment of the present invention, a selection of the private chat participant may be performed, by selecting the at least one identification information included in any one of the chat logs of the chat participant desired to participate in the private chat, of the group chat counterparts. For example, when the identification information is clicked, the identification information may be selected [Park, 0061]).
 
Claim 18:  The combination of Park and Ledet, teaches the non-transitory machine-readable medium of claim 15.  Ledet further teaches wherein the first communication user interface element, when in the second state, provides an indication to a first application to not perform a transmission of the first communication to the second device (one example method of operation may provide a method of transmitting a message to a plurality of data recipients subscribed to receive information from a leader. The method may include transmitting a message intended for the plurality of data recipients, at operation 902, analyzing content of the message to determine a category corresponding to the content, at operation 904, matching the message with the category, at operation 906, determining that only a subset of the plurality of data recipients are configured to receive the message based on the determined category, at operation 908 and transmitting the message to the subset of the plurality of data recipients, at operation 910 [Ledet, 11:44-55]; Examiner's Note: not transmitting to those determined not to receive the message).
 
Claim 19:  The combination of Park and Ledet, teaches the non-transitory machine-readable medium of claim 15.  Ledet further teaches wherein the first communication user interface element, when in the second state, provides an indication to a second application to intercept a transmission of the first communication (one example method of operation may provide a method of transmitting a message to a plurality of data recipients subscribed to receive information from a leader. The method may include transmitting a message intended for the plurality of data recipients, at operation 902, analyzing content of the message to determine a category corresponding to the content, at operation 904, matching the message with the category, at operation 906, determining that only a subset of the plurality of data recipients are configured to receive the message based on the determined category, at operation 908 and transmitting the message to the subset of the plurality of data recipients, at operation 910 [Ledet, Col. 11, Ln. 44-55]; Examiner's Note: analysis of information is done before sending to other devices).
 
Claim 20:  The combination of Park and Ledet, teaches the non-transitory machine-readable medium of claim 15.  Ledet further teaches wherein the first communication user interface element is in the second state based on a determining that an input from a user of the first device does not correspond with the first chat session (the method may include transmitting a message intended for the plurality of data recipients, at operation 902, analyzing content of the message to determine a category corresponding to the content, at operation 904, matching the message with the category, at operation 906, determining that only a subset of the plurality of data recipients are configured to receive the message based on the determined category, at operation 908 and transmitting the message to the subset of the plurality of data recipients, at operation 910 [Ledet, 11:46-55]).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references only sends messages to only those recipients determined to be contextually similar:  Ledet (US 10454874 B1, filed: 10/13/2015).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references include controls for excluding or blocking members from being displayed on a buddy list, and further blocking the sending of messages to said buddies:  Appelman (US 20120179971 A1, published: 6/12/2012).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145